Citation Nr: 0924344	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  03-18 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury, including incomplete quadriplegia, claimed as 
secondary to service-connected bilateral knee tendonitis.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from December 1983 to July 
1987.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 decision by the 
RO which denied service connection for a cervical spine 
disability secondary to service-connected bilateral knee 
disability.  The Board remanded the appeal for additional 
development in February 2005.  

In November 2006, the Board denied the Veteran's claim, and 
he appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In August 
2008, the Court vacated the November 2006 Board decision and 
remanded the appeal for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

In August 2008, the Court vacated the November 2006 Board 
decision because the Board failed to apply the applicable 
regulations concerning secondary service connection, 
proximate cause, and willful misconduct.  Although the Board 
concluded that a formal willful misconduct determination was 
not necessary because the evidence of record was sufficient 
to adjudicate the claim on other grounds, the Court held that 
the Board must address whether the Veteran's alcohol 
consumption prior to the accident constituted willful 
misconduct.  The Court also found that that the Board must 
address whether the Veteran's climbing a tree to a height of 
approximately 20-25 feet constituted willful misconduct on 
the Veteran's part.  The Court stated further that the Board 
did not discuss whether the Veteran's actions preceding his 
spinal cord injury constituted an intervening cause of the 
Veteran's spinal cord injury so that the Veteran's service-
connected knee disability could not be said to be the 
"proximate cause" of the injury.  

The Court also found that the June 2004 VA examination 
opinion requested by VA was inadequate.  The Court stated 
that it was unable to discern any clear meaning of the 
conclusion stated by the June 2004 VA examiner and that the 
VA examiner did not provide sufficient support for his 
conclusion.  The Court specifically stated that the examiner 
noted evidence of a private magnetic resonance imaging (MRI) 
scan of the Veteran's knee showing the presence of an 
anatomical defect and also noted a private orthopedic 
surgeon's opinion after reviewing the MRI that it is "quite 
doubtful that [this] anatomical defect would be related to 
his spinal cord trauma."  The Court noted, however, that the 
VA examiner did not explain, in any discernable way, the 
significance of the MRI and orthopedic surgeon's opinion in 
reaching his conclusions or why he was unable to "establish 
causal relationship between knee pain, loss grip, fall, and 
has [sic] spinal cord injury."  Thus, the Court found that 
the June 2004 VA examination was insufficient in this case. 

Historically, the record showed that in August 2001, the 
Veteran climbed a tree to retrieve a fishing lure and fell 
some 20 to 25 feet, sustaining an injury to his cervical 
spine resulting in paraplegia.  The record also showed that 
the Veteran had consumed alcohol prior to the fall, and that 
his alcohol level on admission to the emergency room was 105 
mg/dl.  However, the Veteran contends that he fell from the 
tree because his right knee gave way and that his alcohol 
consumption was not a factor.  Service connection is 
established for bilateral tendonitis of the knees, each rated 
10 percent disabling.  

As indicated by the Court, the threshold question that must 
be addressed prior to appellate review is whether the 
Veteran's consumption of alcohol prior to his injury was the 
proximate or direct cause of his fall and whether the 
Veteran's alcohol consumption prior to the accident and/or 
his decision to climb a tree to a height of 20-25 feet 
constituted willful misconduct on the Veteran's part.  VA 
must also address whether the Veteran's actions prior to his 
spinal cord injury constituted an intervening cause of the 
Veteran's spinal cord injury so that the Veteran's service-
connected knee disability could not be said to be the 
"proximate cause" of the injury.  The evidentiary record as 
currently constituted includes the initial emergency room 
reports and laboratory studies, statements from people who 
were at the scene of the accident, and additional treatment 
records for the period immediately after the accident.  
Therefore, the RO should undertake any additional development 
deemed necessary and render a Willful Misconduct 
Determination.  See M21-1, Part IV, Chapter 11, paragraph 
11.04(a)(1); see also 38 C.F.R. §§ 3.1(n); 3.301 (2008).  

The Board also notes that while the Veteran submitted a one 
page copy of an Incident Report from Meeker County Rescue 
Squad (MCRS), the ambulance service that provided initial 
treatment and transportation to the hospital following the 
accident, he did not complete an Authorization for Release of 
Information form (VA Form 21-4142) as requested by the RO in 
March 2005.  Any additional records on file at the MCRS may 
contain statements made by the Veteran or any witnesses, 
including observations by members of the rescue squad and 
would be potentially relevant to the claim.  Therefore, the 
Veteran should be asked to provide VA with authorization to 
obtain all records from MCRS.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  After securing the necessary release, 
the RO should take appropriate steps to 
contact the Meeker County Rescue Squad, 
214 N. Miller Avenue, Litchfield, MN 
55355, and request copies of all 
contemporaneous records generated in 
connection with emergency care and 
transportation provided to the Veteran on 
August 5, 2001.  All attempts to procure 
records should be documented in the file.  
If records cannot be obtained, this 
should be noted in the claims folder.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine, if 
feasible, what, if any part, his service-
connected bilateral knee disability 
played in his fall from a tree in August 
2001.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not that the Veteran's fall from a tree 
in August 2001 was proximately due to, or 
the result of the Veteran's service-
connected bilateral knee disability.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

The examiner must include a detailed 
discussion of all relevant facts and 
provide a complete rationale with 
references to the relevant evidence of 
record for all conclusions reached and 
opinions expressed.  If the examiner is 
only able to theorize or speculate as to 
the relationship, if any, between the 
Veteran's fall and his service-connected 
knee disability, this should be so 
stated.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

3.  The RO should promulgate an 
administrative decision addressing 
whether the injuries sustained by the 
Veteran in the August 5, 2001 accident 
were the result of his own willful 
misconduct.  See 38 C.F.R. §§ 3.1(n); 
3.301 (2008).  Specifically, the RO must 
address:
- whether the Veteran's alcohol 
consumption prior to the accident 
constituted willful misconduct; 
- whether the Veteran's climbing a 
tree to a height of approximately 
20-25 feet constituted willful 
misconduct on the Veteran's part; 
and  
- whether the Veteran's actions 
preceding his spinal cord injury 
constituted an intervening cause of 
the Veteran's spinal cord injury so 
that the Veteran's service-connected 
knee disability could not be said to 
be the "proximate cause" of the 
injury.

4.  After the requested development has 
been completed, the RO should 
readjudicate the claim based on all the 
evidence of record, including any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his attorney must be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

